An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN'THE SUPREME COURT OF THE STATE OF N EVADA

HERMAN ALFONSO MORALES, No. 67904
Petitioner, ”

vs.
NEVADA DEPARTMENT OF

CORRECTIONS,
Res ondent.

 

ORDER DISMISSING PETITION '

This praper person petition was docketed in this court on April
33, 2015, without payment of the requisite ﬁling fee. On. June 15: 2015,
this court issued an ordinal." directing petitianer to submit an afﬁdavit in
support of his motion to proceed in forma pauperis within 30 ﬂays or the
petiticm wauld he dismieaed. To date, petitiﬂner has not paid the ﬁling fee
{Jr mtherwise responded to this mum’s orderi Accordingly, cause

appearing, the motian is denied and this petitian is dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: Herman Alfonso Morales
Attorney GeneraliCarsan City

SUPREME Baum
OF
NEVADA

CLERK’S ORBEB

59195} LS

when“